Citation Nr: 0324259	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-24 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a broken nose.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder, to include swollen joints.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
hand and elbow disorder, to include swollen joints.

4.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1968 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, 
service connection was denied for herniated nucleus pulposus 
of the cervical spine and the claims for entitlement to 
service connection for residuals of a broken nose, a 
bilateral knee condition, and swollen joints of the hands and 
elbows remained denied because new and material evidence had 
not been received.  The RO in Waco, Texas, currently has 
jurisdiction over the case.  

The issues of entitlement to service connection for swollen 
joints of the hands and elbows on the merits and whether new 
and material evidence has been presented to reopen a claim 
for service connection for residuals of a broken nose are the 
subject of the REMAND herein.    


FINDINGS OF FACT

1.  By a June 1993 rating decision, the RO denied service 
connection for a bilateral knee disorder (including swollen 
joints) and swollen joints of the hands and elbows.  The 
veteran was notified of that decision but failed to initiate 
an appeal within one year thereafter.  

2.  The evidence added to the record since the last final 
decision in June 1993 is either cumulative or does not bear 
directly and substantially upon the specific matters under 
consideration, and thus does not provide a new factual basis 
on which to reopen the veteran's claim for entitlement to 
service connection a bilateral knee disorder (including 
swollen joints).  

3.   The additional evidence submitted to reopen the 
veteran's claim of entitlement to service connection for 
swollen joints of the hands and elbows bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

4.  A cervical spine disorder did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision denying service connection 
for bilateral knee disorder (including swollen joints) and 
swollen joints of the hands and elbows is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  Evidence received since the final June 1993 
determination, wherein the RO denied the claim of entitlement 
to service connection for a bilateral knee disorder 
(including swollen joints) is not new and material; and the 
veteran's claim is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for swollen 
joints of the hands and elbows, the claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2002).

4.  The veteran is not entitled to service connection for a 
cervical spine disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).    The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).
 
The Board has concluded in this case that the claim of 
entitlement to service connection for a hand and elbow 
disorder must be reopened, such that further VA assistance is 
unnecessary.  

Concerning the claim for service connection for a cervical 
spine disorder and the petition to reopen the claim for 
service connection for a bilateral knee disorder, VA's duties 
have been fulfilled to the extent possible.  VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002).  The veteran 
was notified of the information necessary to substantiate his 
claims and of his and VA's respective duties by means of the 
discussions in the October 1999 and July and September 2002 
rating decisions, October 2000 statement of the case, March 
2001 and September 2002 supplemental statements of the case, 
and letter from the RO dated in March 2001.  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).   Here, the RO obtained 
the veteran's service medical records and VA and private 
treatment records.  There is no indication of any outstanding 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A VA examination is not necessary in this case 
because there is no evidence that the veteran had any 
cervical spine problems during service or that a cervical 
spine disorder is related to active service.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The service medical records are 
negative for any complaints or findings of a cervical spine 
disorder.  Further, a medical examination for the knee 
disorder claim is unnecessary because the duty to provide a 
medical examination applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  New and material evidence has not been 
presented in this case.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  
The requirements of the VCAA have been met by the RO to the 
extent possible. 




II.  New and material evidence claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002). 

The RO originally denied the veteran's claims for service 
connection for a bilateral knee disorder and swollen joints 
of the hands and elbows in June 1993.  After being sent a 
notice of this decision by the RO on June 21, 1993, the 
veteran failed to initiate an appeal within the allowed time 
and the decision became final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  The 
notice of disagreement submitted by the veteran in September 
1999 was not timely.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's claim 
was received in 1999 and therefore the amendment is not 
applicable to his claim.

A.  Bilateral knee disorder

At the time of the June 1993 decision, the RO reviewed the 
veteran's service medical records and VA examination reports.  
Service medical records showed that on June 19, 1975, the 
veteran was seen because he had hurt the left knee playing 
basketball two months earlier.  It was giving him a lot of 
trouble.  Knee examination was completely stable; equal in 
size; and there was no fluid or crepitus.  The disposition 
was exercise, and quadriceps strengthening exercises.  In 
April 1992, the veteran complained of occasional pain in his 
knees.  On separation examination that same month, the 
veteran reported that he injured his right knee in 1975 when 
he slipped on the floor.  He said his last episode of knee 
lameness was in 1991.  

On VA examination for the joints in September 1992, the 
veteran complained of distress of the right knee.  Physical 
examination of the knees was normal.  X-rays of the knees 
were normal.  There was no diagnosis of a knee disorder.

In the June 1993 rating decision, the RO denied the claims 
because there was no indication of a right knee injury in 
service and because an inservice-left knee injury resolved 
leaving no residual disability.    

The evidence submitted by the veteran since the last final 
disallowance of the claim in June 1993 includes VA and 
private medical records, copies of service medical records, 
and additional statements from the veteran.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has a knee 
disorder that had its onset during or is related to active 
service are not new.  His statements are essentially a 
repetition of his previous assertions that were before the RO 
in 1993, and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The service medical records were of record at the time of the 
1993 RO decision and are, therefore, not new.  Likewise, the 
veteran submitted a record dated on June 19, 1975, from 
MeritCare which reads exactly the same as the in-service 
medical record dated on that same date.  Accordingly, this 
record is cumulative and not new, as there was evidence of an 
in-service knee injury before the RO in 1993. 

None of the new medical records show a diagnosis of a right 
or left knee disorder.  
Nor do the medical records in any way provide a medical 
linkage of any current knee disorder with the veteran's 
active service.  There is no medical evidence indicating that 
the veteran has any knee disorder that had its onset during 
active service or within one year after his separation from 
service or that is related to any in-service disease or 
injury.  Accordingly, even if new, the Board finds that these 
records are not so significant that they must be considered 
in order to fairly decide the merits of the claim.

Medical records that do not mention a knee disorder, even if 
new, are not material.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The fact that the veteran is presently 
or was impaired due to other medical problems is not a matter 
in dispute. 

Accordingly, the Board finds that the evidence received 
subsequent to June 1993  not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a bilateral knee disorder, including swollen joints.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

B.  Swollen joints of the hands and elbows

At the time of the June 1993 decision, the RO reviewed the 
veteran's service medical records and VA examination reports.  
Service medical records show that x-rays of the left third 
distal phalanx was normal.  The veteran was seen in February 
1988 for complaints of intermittent tingling in both hands.  
He reported having had tense moments recently.  Physical 
examination of the hands was normal.  The assessment was 
probable hyperventilation.  Twice in April 1992, the veteran 
was seen for complaints of pain in his elbows.  One 
assessment included bilateral, lateral epicondylitis.  The 
other assessment was tennis elbow, tendonitis.  On separation 
examination in April 1992, the veteran gave a history of 
arthritis of the elbows since 1988.  

At VA examination of the joints in September 1992, the 
veteran complained of soreness of the elbows and swelling and 
tightness of the hands.  Physical examination was normal.  X-
rays of the elbows and hands were normal.  There was no 
diagnosis of a hand or elbow disorder.

In the June 1993 rating decision, the RO indicated that 
service connection was denied for swollen joints of the hands 
and elbows as the condition resolved leaving no residual 
disability as none was found on VA examination.  

The evidence submitted by the veteran since the last final 
disallowance of the claim in June 1993 includes private and 
VA medical records and additional statements from the 
veteran.  

Private medical records show that in August 1999, the veteran 
was seen for complaints of numbness of the fourth and fifth 
digits of the left hand.  He also reported aching of the 
region of the elbow and sensations to the forearm.  A motor 
nerve conduction study revealed findings consistent with an 
ulnar neuropathy with compression at the level of the cubital 
tunnel, which was severe with evidence of acute and chronic 
denervation.  There was evidence of medial nerve compression 
at the wrist, mild, without evidence of denervation.  

Later in August 1999, it was determined that 
electrodiagnostic findings revealed bilateral carpal tunnel 
syndrome, mild, and localized neuropathy of the left ulnar 
nerve across the elbow, severe.  

In September 1999, the veteran underwent surgery for tardy 
ulnar nerve palsy, left.  The operation was transposition of 
the ulnar nerve to the antecubital foss on the left. 

Prior to the June 1993 decision, there was no diagnosis 
referable to the veteran's claimed hands and elbows.  
However, there are in-service complaints referable to the 
elbow and hands, with some assessments of the condition.  The 
records received since that time have provided diagnoses of 
carpal tunnel and neuropathy of the left ulnar.  Such 
evidence, presumed credible, bears directly or substantially 
upon the specific matters under consideration and provides a 
more complete picture of the circumstances surrounding the 
veteran's hand/elbow disorder.  Consequently, the record 
contains new and material evidence to reopen the claims.


III.  Service connection for a cervical spine disorder

A review of the veteran's service medical records reveals no 
complaints or findings pertaining to the cervical spine.  In 
September 1992, the veteran underwent a series of VA 
examinations.  At the orthopedic examination, the veteran's 
carriage, posture and gait were normal.  There were no 
complaints or diagnoses referable to the cervical spine.

The first post-service medical evidence of a cervical spine 
disorder is dated in January 1998.  The veteran was seen 
privately for complaints of soreness from the neck to the 
arm, with numbness of the thumb.  He later underwent a 
private spinal evaluation.  His chief complaint was neck and 
left arm pain.  He indicated a long history of neck problems.  
The impression was cervical disc syndrome on the left, rule 
out cervical disc herniation; and congenital fusion C3-4.  

Later in January 1998, the veteran underwent a private 
magnetic resonance imaging (MRI) scan.  The impression was 
diffuse degenerative changes as described with bulging 
annulus at C4-5, C5-6 and C6-7 with some narrowing of the 
exit foramina.  

Private treatment records, dated in January 1998, reveal that 
the veteran underwent follow-up consultation regarding the 
results of the MRI.  Surgery in the form of anterior cervical 
disc excision and fusion was discussed but only advised if 
his symptoms persisted or increased.  

After reviewing the evidence of record, the Board determines 
that service connection is not warranted for a cervical spine 
disorder.  The service medical records are negative for 
diagnosis, treatment or other findings of this condition.  
Cited private medical records show a diagnosis of herniated 
nucleus pulposus of the cervical spine in January 1998, more 
than five years after discharge from service.  However, there 
is no indication in the evidence of record that any medical 
professional related the veteran's current cervical disorder 
to his military service or any incident therein.  While he 
himself has theorized that he has a cervical spine condition 
which is related to his military service, because the record 
does not reflect that he possesses a recognized degree of 
medical knowledge, his lay statements are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered whether the evidence shows that 
the veteran has had a continuous cervical spine condition 
since his separation from service.  However, there is no 
evidence in the service medical records of a chronic cervical 
spine condition.  Likewise, there is no medical evidence of 
herniated nucleus pulposus of the cervical spine for years 
after service.  The negative clinical evidence from service 
and shortly thereafter is clearly more probative than the 
remote recollections of laypersons.  See Mense v. Derwinski, 
1 Vet. App. 354 (1991).

Thus, lacking probative evidence of herniated nucleus 
pulposus of the cervical spine, for five years after service, 
or probative evidence which relates any current cervical 
spine disorder to the veteran's period of service, or any 
incident therein, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a cervical spine disorder.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a bilateral knee disorder, 
including swollen joints, is denied.

New and material evidence having been submitted, the claims 
for entitlement to service connection for swollen joints of 
the hands and elbows are reopened.

Service connection for a cervical spine disorder is denied.  


REMAND

The Board finds that additional development is necessary 
regarding the issue of service connection for a hand and 
elbow disorder.  Specifically, VA should obtain an 
examination to determine whether there is a nexus between the 
veteran's current hand and elbow disorders and complaints 
noted in service in February 1988 and April 1992.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002) 
(providing that VA's duty to assist the veteran includes 
obtaining a medical opinion when such is necessary to make a 
decision on the claim).  

Additionally, the RO denied the veteran's petition to reopen 
his claim for service connection for residuals of a broken 
nose in October 1999.  He submitted a notice of disagreement 
with this decision in October 2000, and the RO issued a 
supplemental statement of the case (SSOC) addressing this 
claim in March 2001.  There is no substantive appeal of 
record.  However, no statement of the case (SOC) has been 
provided on this issue.  Although the RO included this issue 
in the March 2001 SSOC, this is not sufficient.  See 
38 C.F.R. § 19.31(a) (In no case will an SSOC be used to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the SOC).  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

To ensure that VA has met its duty to assist the veteran and 
to ensure due process, the case is REMANDED for the 
following:

1.  Provide the veteran appropriate 
notice under the VCAA concerning his 
claims for hand and elbow disorders.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his claim 
of service connection for swollen joints 
of the hands and elbows.  After securing 
any necessary authorization for the 
release of medical information, the RO 
should attempt to obtain copies of any 
treatment records identified (not already 
of record).

3.  After the above records have been 
secured and associated with the claims 
folder, the veteran should be afforded 
an appropriate VA examination of the 
upper extremities.  The claims file and 
a copy of this remand must be reviewed 
by the examiner.  The examiner should 
indicate in the report that the claims 
file, including the service medical 
records, was reviewed.  
  
The examiner should provide an accurate 
diagnosis of any current hand and elbow 
disorder.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that any current 
hand and elbow disability had its onset 
during active service or is related to 
any in-service disease or injury, 
including the notations of intermittent 
tingling in both hands in February 1988 
and complaints of pain in the elbows in 
April 1992, diagnosed as epicondylitis 
and tennis elbow.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the RO should 
institute corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The RO 
also ensure that any notification and 
development action required by the VCAA 
is completed.  

5.  The RO should readjudicate the 
veteran's claim for service connection 
for a hand and elbow disorder, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim on appeal 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

6.   The RO should review the veteran's 
petition to reopen a claim for service 
connection for residuals of a broken nose  
and, if the determination remains adverse to 
the veteran, furnish a Statement of the Case 
(not a Supplemental Statement of the Case) on 
this issue to the veteran and his 
representative.  Notify them of the time 
limit within which an adequate substantive 
appeal must be filed in order to perfect an 
appeal of this issue and secure appellate 
review by the Board.  Thereafter, this issue 
is to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



